Citation Nr: 1307847	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  02-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for nerve damage of the bilateral hands.  

2.  Entitlement to service connection for bilateral pes planus, claimed as bilateral fallen arches.  

3.  Entitlement to service connection for a bilateral hip disorder.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability from June 2, 2000 to August 23, 2001.  

5.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability from October 1, 2001 to July 16, 2003.  

6.  Entitlement to an initial disability rating in excess of 30 percent for a right knee disability from July 17, 2003 to August 11, 2005.  

7.  Entitlement to an initial disability rating in excess of 30 percent for a right knee disability from October 1, 2005 to January 12, 2009.  

8.  Entitlement to an initial disability rating in excess of 30 percent for a right knee disability from March 1, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1984.  He thereafter served in the Reserve Component.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2002 and June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has presented testimony in three Decision Review Officer hearings at the RO.  He testified before a member of the Board at a Travel Board hearing in September 2005.  After that Board member retired, the Veteran presented testimony in a video conference hearing before the undersigned Acting Veterans Law Judge in August 2012.  Transcripts from each of these hearings are associated with the claims file.  

This is the fourth time that the Veteran's claims have come before the Board.  In both February 2006 and February 2008, the Board dealt only with the Veteran's claims for increased ratings for his right knee disability.  In February 2010, the Board remanded all of the Veteran's claims in order that he could attend a video conference hearing.  The development ordered by each of these remands has been completed, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a left elbow condition and entitlement to an increased rating for a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral pes planus and for a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral nerve disorder of the hands was denied in June 2004 on the basis that the Veteran did not suffer from this condition during his active service.  The Veteran initiated, but did not perfect, an appeal of this denial which became final in July 2005.  

2.  Evidence received since July 2005 was not previously considered by agency decision makers, but it is cumulative and redundant of evidence already of record, it does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

3.  For the period from June 2, 2000 to August 23, 2001, the Veteran's right knee disability resulted in no more than slight impairment due to recurrent sublaxation or lateral instability.  

4.  For the period from October 1, 2001 to July 16, 2003, the Veteran's right knee disability resulted in ankylosis in slight flexion between 0 and 10 degrees.  

5.  For the period from July 17, 2003 to August 11, 2005, the Veteran's right knee disability resulted in ankylosis in slight flexion between 0 and 10 degrees.  

6.  For the period from October 1, 2005 to January 12, 2009, the Veteran's right knee disability resulted in no more than severe impairment due to recurrent sublaxation or lateral instability.

7.  For the period since March 1, 2009, the Veteran's right knee disability resulted in no more than severe impairment due to recurrent sublaxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for a bilateral nerve disorder of the hands have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability for the period from June 2, 2000 to August 23, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2012).

3.  The criteria for a 30 percent rating for a right knee disability for the period from October 1, 2001 to July 16, 2003 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263.  

4.  The criteria for an initial disability rating in excess of 30 percent for a right knee disability for the period from July 17, 2003 to August 11, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263.  

5.  The criteria for an initial disability rating in excess of 30 percent for a right knee disability for the period from October 1, 2005 to January 12, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263.  

6.  The criteria for an initial disability rating in excess of 30 percent for a right knee disability for the period since March 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to the Veteran's claim for an increased initial rating for his right knee, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the Veteran's other claims, November 2005, January 2006, and June 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The June 2010 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2005 letter also informed the Veteran of the definition of new and material evidence and provided the reason for his previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, the claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations germane to the claims being decided herein have been conducted.  As these examinations provide information necessary to rate the Veteran under the applicable Diagnostic Codes or to determine whether service connection is warranted, the examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009);

II.  New and Material Evidence

Service connection for a bilateral nerve disorder of the hands was denied in a June 2004 rating decision.  The Veteran initiated an appeal, and a statement of the case was issued.  The Veteran attempted to file a Substantive Appeal, but this appeal was not timely, as it was received more than 60 days after the issuance of the Statement of the Case.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the previous final denial, much in the way of new evidence has been presented.  Upon review, however, it is apparent that none of this evidence is material.  

The evidence presented since the previous final denial includes both the Veteran's private and VA treatment for his claimed condition.  For instance, in a July 2007 private treatment record, P.N., MD stated that the Veteran currently suffers from bilateral carpal tunnel syndrome and ulnar nerve entrapment at the elbow level on the left side.  The other records similarly document his treatment for these conditions.  

None of these records, however, relate the Veteran's current conditions to his active service.  Because the Veteran's claim was previously denied for lack of evidence of an in-service incurrence, material evidence would be anything that shows that he had an in-service incurrence of his condition or that his current condition is somehow related to his active service.  None of the new evidence mentions the Veteran's service or relates his condition to that service, and it does not raise the possibility of reasonably substantiating his claim.

Indeed, the Veteran himself acknowledged this fact in his June 2012 hearing.  He stated that instead of seeking service connection for nerve damage to his hands, he actually desires service connection for a left elbow condition that he contends is related to an in-service incident.  Consistent with the Veteran's statement, the Board has referred this claim to the RO for adjudication.  

Quite simply, none of the evidence presented since the Veteran's previous final denial establishes that the Veteran suffered bilateral nerve damage in his hands during his active service, and none of the evidence presented relates his current conditions to his active service.  The preponderance of the evidence is against the claim to reopen; there is no doubt to be resolved; and reopening of the Veteran's claim for service connection for bilateral nerve damage of the hands is not warranted.

III.  Increased Initial Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As the Veteran's claim has already been staged, the Board must analyze the propriety of both the dates of the stage and the disability ratings assigned.  

The Veteran's right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That Diagnostic Code covers other impairments of the knee, including recurrent sublaxation or lateral instability.  Slight impairments are assigned a 10 percent rating, moderate impairments are assigned a 20 percent rating, and severe impairments are assigned a 30 percent rating.  Id.  

As detailed below, during certain periods, the Veteran warrants a rating under Diagnostic Code 5256.  This Code covers ankylosis of the knee.  Ankylosis resulting in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees is assigned a 30 percent rating.  Ankylosis resulting in flexion between 10 and 20 degrees is assigned a 40 percent rating; ankylosis resulting in flexion between 20 degrees and 45 degrees warrants a 50 percent rating; and extremely unfavorable ankylosis of the knee resulting in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).     

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

There are five separate rating periods that have been established for the Veteran's right knee disability.  Each of these periods is evaluated separately below.  

10 percent from June 2, 2000 to August 23, 2001

A May 2000 VA treatment record stated that the Veteran had no swelling, no erythema, and minimal tenderness.  His range of motion was reported to be within normal limits.  He was diagnosed as suffering from degenerative joint disease of the right knee.  A June 2000 VA X-ray stated that the Veteran had internal derangement of the right knee.  He had popping with extension, but no instability.  He was ordered to ice his knee when needed and given a knee brace.  

A February 2001 record from Concentra Medical Center noted that the Veteran had a mildly antalgic gait.  He was tender to palpation on the right joint line.  He had flexion of 125 degrees and extension of 0 degrees.  He had strength of 4/5.  His right patella was described as unstable.  A March 2001 record again noted the Veteran's tenderness and strength of 4/5, but noted that his active range of motion was within normal limits.  

An August 2001 record from J.M.L., MD noted that the Veteran had torn medial and lateral menisci, and that he had lateral compartment and degenerative joint disease of the right knee.  

Given this evidence, the Board finds the 10 percent rating assigned for this period to be appropriate.  The Veteran does not meet the criteria for an increased rating under any possible Diagnostic Code.  His knee was not ankylosed, precluding a rating under Code 5256.  He did not have a moderate impairment of his knee manifested by sublaxation or lateral instability, so an increased rating under his currently assigned Code is not warranted.  Though the Veteran had a torn meniscus, it is not shown that he suffered from episodes of locking or effusion, precluding a rating under Code 5258.  The Veteran's cartilage had not been removed, precluding a rating under 5259.  Though the Veteran frequently complained of right knee pain, the evidence shows that this pain did not result in any functional loss, precluding a rating under Codes 5260 and 5261.  Finally, there is no evidence of impairment of the tibia and fibula or genu recuratum, precluding ratings under Codes 5262 and 5263.  

10 percent from October 1, 2001 to July 16, 2003.  

The Veteran underwent a VA examination in February 2002.  The Veteran reported that his knee swells with use.  Upon examination, the examiner reported that the Veteran's right knee has a few degrees of permanent flexion and that his maximum flexion was 130 degrees.  The examiner reported that the Veteran's knee was not swollen and that his ligaments were stable.  

A November 2002 record from K.S., MD reported that the Veteran had a medial meniscus tear.  She reported that the Veteran's gait was non-antalgic, and that he had no muscle atrophy.  She stated that the Veteran had full extension of his right knee and flexion of 130 degrees.  Movement was without crepitation.  

In a January 2003 Decision Review Officer hearing, the Veteran reported suffering from pain, popping, grinding, instability, and giving way in his right knee.  

An April 2003 VA treatment record reflects that the Veteran complained of increasing pain.  Upon examination, there was no swelling or effusion.  The Veteran did have some crepitus, and he had joint line pain over the medial aspect of his left knee.  He had muscle strength of 5/5.  His McMurray test was positive.  

The Veteran underwent a VA examination in June 2003.  He had flexion of 135 degrees and extension of 0 degrees with pain at the maximum limit of each movement.  He had no laxity, but motion of the right patella caused pain, tenderness and crepitus.  

Two VA treatment records from June 2003 state that the Veteran had normal range of motion in his knee with minimal tenderness and no instability.  

Given this evidence, an increased, 30 percent rating is warranted.  Under Diagnostic Code 5256, ankylosis of the knee in slight flexion between 0 and 10 degrees is rated as 30 percent disabling.  The examiner from the Veteran's February 2002 VA examination reported that his knee had a few degrees of permanent flexion, warranting this rating.  

No higher rating and no separate rating is warranted.  There is no evidence of recurrent sublaxation, and though the Veteran reported instability, his report is outweighed by the objective medical evidence of record that found no instability.  Further, rating the Veteran under the Code for ankylosis precludes rating him for any other limitation of motion.  See 38 C.F.R. § 4.14 (avoidance of pyramiding).  

30 percent from July 17, 2003 to August 11, 2005

A February 2004 VA treatment record noted that the Veteran reported locking, popping, and snapping in his knee.  Upon examination, the Veteran had motion from 0-110 degrees with crepitus.  A May 2004 VA MRI found that the Veteran had effusion in his joint with degeneration of his meniscus.  It noted that the Veteran had severe degenerative changes of the bones and soft tissue of his knee.  A June 2004 VA note reflects that the Veteran had range of motion of 0-110 degrees with crepitus, but his knee was reported to be stable.  

A July 2004 MRI from the Texas Imaging and Diagnostic Center found that the Veteran had a marked abnormality of his right knee, including a tear of his lateral meniscus.  An August 2004 record from L.L., MD also stated that the Veteran had a complex tear of his lateral meniscus and a complex tear of the posterior horn of his medial meniscus.  

At a November 2004 Decision Review Office hearing, the Veteran stated that the injections that he had been receiving for his knee had helped, but that his pain would always return.  He also reported suffering from locking and buckling in his knee and that he wore a knee brace.  

The Veteran underwent a VA examination in June 2005.  He reported suffering from swelling, popping, buckling, hyperextension, and giving way in his right knee.  He stated that he wore a knee brace.  Upon examination, the Veteran was found to have 5 degrees of permanent flexion deformity with further flexion to 120 degrees.  The Veteran had pain at his limits of motion.  The examiner reported that the Veteran would have additional limitation following repetitive use and with flare-ups.  She also reported that the Veteran's right knee was stable.  

Given this evidence, the Board finds the 30 percent rating currently assigned to be appropriate.  The June 2005 VA examination found that the Veteran had 5 degrees of permanent flexion, warranting the 30 percent rating under Diagnostic Code 5256.  

As above, no higher rating and no separate rating is warranted.  There is no evidence of recurrent sublaxation, and though the Veteran reported instability, his report is outweighed by the objective medical evidence of record that found no instability.  Further, rating the Veteran under the Code for ankylosis precludes rating him for any other limitation of motion.  See 38 C.F.R. § 4.14 (avoidance of pyramiding).  

30 percent from October 1, 2005 to January 12, 2009

At his September 2005 Travel Board hearing, the Veteran reported that his right knee is stiff and that his range of motion is impacted.  

He underwent another VA examination in October 2005.  He had full extension with 120 degrees of flexion.  His ligaments were intact, and he had some mild lateral tenderness.  He was reported to be suffering from a right meniscal tear and chondromalacia patella.  

A January 2006 record from Dr. L.L. reported that the Veteran had effusion, swelling, and tenderness in his right knee.  He had active motion from 0-90 degrees, as well as laxity, locking, and crepitus.  

A June 2006 VA record noted that the Veteran had some tenderness on flexion, but no instability.  A January 2008 VA record states that the Veteran reported suffering from pain, swelling, popping, and giving way.  

The Veteran underwent another VA examination in July 2008.  He reported constant pain at a 7/10 rate.  He complained of instability, and reported wearing knee braces.  Upon examination, the examiner found that the Veteran had an antalgic gait and effusion but no laxity.  The Veteran had 90 degrees of flexion initially with 100 degrees of flexion upon repetitive movement.  He had 0 degrees of extension initially and with repetitive movement.  The Veteran complained of pain during flexion.  

A July 2008 record from J.T.W., MD noted that the Veteran had effusion and tenderness but not redness or warmth.  He had flexion of 104 degrees but lacked 4 degrees of extension.  He had crepitus with movement.  

Given this evidence, no change in the Veteran's rating or Diagnostic Code is warranted or would be beneficial to the Veteran.  Notably, in this period, there is no evidence that the Veteran's right knee is ankylosed, precluding him from receiving a rating under Code 5256.  Instead, the evidence from this period shows that the Veteran should most properly be rated at 10 percent under Diagnostic Code 5257 (for slight instability, as reported by Dr. L.L. in January 2006) and at 20 percent under Code 5258 (for dislocated cartilage with frequent episodes of locking, pain, and effusion).  These two separate ratings, however, are less beneficial to the Veteran than his current 30 percent rating; the Board shall therefore leave this rating unchanged.  See 38 C.F.R. § 4.25 (establishing that two separate ratings would be less beneficial than one higher rating).  



30 percent since March 1, 2009.  

The Veteran underwent a VA examination in May 2009.  He reported suffering from pain, swelling, popping, locking, and buckling in his right knee.  Upon examination, his gait was antalgic.  He had flexion of 90 degrees with pain at 70, and extension of 0 degrees.  He had crepitus and increased pain with repetitive motion, but no loss of range of motion.  His knee was stable.  

An August 2010 record from Dr. J.T.W. noted that the Veteran had effusion and tenderness but not redness or warmth.  He had active motion of 0-90 degrees with no varus or valgus instability.  

A July 2011 record from R.D.S., MD noted that the Veteran complained of suffering from pain, weakness, popping, and swelling in his right knee.  Upon examination, Dr. R.D.S. found no effusion, swelling, or locking.  The Veteran had flexion of 90 degrees and extension of 10 degrees.  His ligaments were within normal limits.  Dr. R.D.S. diagnosed the Veteran as suffering from osteoarthritis and mild instability of the right knee.  

As above, the evidence from this period does not warrant a rating in excess of 30 percent.  The evidence from this period also supports assigning two disability ratings, one for his symptoms of locking, pain, and effusion, and one for his mild instability.  However, as this would not be advantageous to the Veteran, the Board shall leave his rating unchanged.  

Extraschedular and TDIU 

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2012).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, for the reasons described above, the applicable rating criteria are adequate to evaluate the Veteran's disability.  Indeed, the Board has left the Veteran's rating unchanged in certain circumstances to ensure that he receives the greatest benefit available.  Further, though the Veteran has reported suffering from pain and tenderness in his knee, at no time has this pain resulted in a functional loss to the Veteran greater than what is accounted for in the Diagnostic Codes covering limitation of motion.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Finally, a claim for increased ratings also includes a claim for a finding of total disability based on individual unemployability (TDIU) where there is also evidence of unemployment due to disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has been employed throughout the duration of his appeal.  Absent evidence of unemployment, a TDIU is not warranted.  



ORDER

New and material evidence has not been presented, and the Veteran's claim to reopen his previously denied claim for service connection for bilateral nerve damage of the hands is denied.  

An increased initial rating for a right knee disability for the period from June 2, 2000 to August 23, 2001 is denied.  

A 30 percent initial rating for a right knee disability for the period from October 1, 2001 to July 16, 2003 is granted.  

An increased initial rating for a right knee disability for the period from July 17, 2003 to August 11, 2005 is denied.  

An increased initial rating for a right knee disability for the period from October 1, 2005 to January 12, 2009 is denied.  

An increased initial rating for a right knee disability for the period since March 1, 2009 is denied.  


REMAND

The Veteran's remaining two claims must be remanded.  

First, with regard to his claim for service connection for pes planus, the Veteran's November 1981 entrance examination reflects that he was diagnosed as suffering from pes planus.  

In an October 2011 VA examination, the examiner stated that the Veteran did not receive treatment for his pes planus during his active service.  In his June 2012 video conference hearing, however, the Veteran contended that he was seen for his pes planus and that his condition was aggravated by his service.  

Further, two of the Veteran's private doctors have posited that the Veteran's pes planus may be secondary to his service-connected bilateral knee disorder.  In a March 2007 record, Dr. L.L. stated that because the Veteran has to put more weight on his left side on account of his right knee disability, his left arch is more involved and more painful than his right.  In an October 2009 record, M.V.D., DPM stated that it was her opinion that the Veteran's "multiple foot injuries are consequential to the bilateral knee injuries."

On remand, the Veteran must undergo a VA examination to determine whether the Veteran's pes planus was aggravated by his active service or whether this condition (or any other foot condition) is secondary to or aggravated by his service-connected bilateral knee disabilities.  

With regard to his claim for service connection for a bilateral hip disorder, the Veteran has frequently complained of hip pain, and private and VA treatment records show that he has been diagnosed as suffering from bilateral hip arthralgia.  In his June 2007 Decision Review Office hearing, the Veteran stated that his doctors have told him that his hip pain is related to his service-connected bilateral knee disabilities.  

The Veteran must undergo a VA examination to determine the nature and etiology of any hip disability from which he may be suffering.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After examining the Veteran, the examiner is asked to answer the following questions:

a) Was the Veteran's pes planus aggravated by his active service?  That is was there any increase in the Veteran's disability that was not due to the natural progression of his condition?

b) From what current bilateral foot conditions does the Veteran suffer?  

c) Is it at least as likely as not that any current bilateral foot condition from which the Veteran suffers is related to his active service?

d) Is it at least as likely as not that any bilateral foot condition from which the Veteran suffers is secondary to his service-connected bilateral knee disabilities?  That is, is any bilateral foot condition proximately due to or the result of his bilateral knee disabilities, or is there any increase in the severity of Veteran's bilateral foot condition that is due to or the result of his service-connected bilateral knee disabilities?

e) From what (if any) bilateral hip disorder does the Veteran currently suffer?

f) If you find that the Veteran currently suffers from a bilateral hip disorder, then is it at least as likely as not that this disorder is secondary to his service-connected bilateral knee disabilities?  That is, is any bilateral hip disorder proximately due to or the result of his bilateral knee disabilities, or is there any increase in the severity of Veteran's bilateral hip disorder that is due to or the result of his service-connected bilateral knee disabilities?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


